Case 1:19-cv-00945-RDM Document 99-1 Filed 02/03/20 Page 1 of 6




                   Exhibit A
        Case 1:19-cv-00945-RDM Document 99-1 Filed 02/03/20 Page 2 of 6



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf
 of themselves and all others similarly situated,

                 Plaintiffs,

         v.                                               Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                 Defendant.


                     PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO
                   DEFENDANT’S MOTION FOR RULE 11 SANCTIONS

        Defendant baldly mischaracterizes the nature of the information that was available to

Plaintiffs prior to filing this lawsuit and falsely represents to the Court that that information refutes

Plaintiffs’ inference of pay discrimination at Jones Day. Not so. Plaintiffs thus offer this brief Sur-

Reply to respond to four discrete misrepresentations in Defendant’s Reply in Support of

Defendant’s Motion for Rule 11 Sanctions.

        First, Defendant asserts that data in Plaintiffs’ possession “from publicly available

source[s] prior to filing this suit . . . refute any inference of unequal pay.” Dkt. 96 at 18. Defendant

further suggests that Plaintiffs intentionally withheld promotion data from their Complaint because

the data undercut their allegations of discrimination. Id. In fact, none of the data Defendant cites

was available to Plaintiffs at the time of filing. All of Defendant’s statistics regarding the rate at

which Jones Day promotes women to partner—including its repeated assertion that more than half

of the partners promoted at the Firm over the last three years were women—include promotion

data from 2020. Dkt. 96 at 5–6, 19 (citing Dkt. 96-11). These promotions were announced eight

months after Plaintiffs filed this lawsuit. Dkt. 88-9 at 45. This sleight of hand is not



                                                    1
        Case 1:19-cv-00945-RDM Document 99-1 Filed 02/03/20 Page 3 of 6



inconsequential: Because the proportion of promotions allocated to women increased precipitously

in 2019 (after Defendant had received notice of Plaintiffs’ claims) and again in 2020 (after this

lawsuit was filed), including 2019 and 2020 data paints an inaccurate picture of the data actually

available to Plaintiffs and which formed the basis for their inference of pay discrimination. See

Dkt. 96-11; Dkt. 88 at 21. In other words, at the time Plaintiffs notified Jones Day of their claims,

Jones Day’s recent promotion data was much less flattering before 2019 and 2020.

       Second, Jones Day asserts that Plaintiffs committed a “critical error[]” by looking at

“worldwide promotions, including in Europe, Asia, and Latin America, which have nothing to do

with this case.” Dkt. 96 at 18–19, see also id. at 5. This contention is demonstrably false. Plaintiffs

cited both worldwide data, from Jones Day’s website, and United States-specific data, from

Vault’s Law Firm Diversity Database. Dkt. 88 at 19–23. Both data sets offered a comparable

picture of the number of partnership promotions that go to women. For example, for the period

from 2015 to 2018, 35% of promotions worldwide went to women, while in the United States that

figure was 37%. Id. at 22–23. Indeed, Jones Day concedes in a footnote that Plaintiffs did provide

U.S. data, but it does not offer any explanation for its repeated, false assertions to the contrary, nor

does it acknowledge that the U.S. data and the worldwide data generally accord, diverging by no

more than a few percentage points. Dkt. 96 at 19 n.8. Jones Day’s assertion that Plaintiffs erred by

looking at worldwide data is simply baffling. 1

       Third, Jones Day asserts that Plaintiffs “ignore how favorably Jones Day’s statistics on this

score compare with industry statistics from major U.S. law firms.” Dkt. 96 at 19. Procedurally,




1
  In any event, since 1991, Title VII prohibits gender discrimination against U.S. citizens employed
outside the territory of the United States. See 42 U.S.C. § 2000e(f). Jones Day has not provided
the citizenship of its overseas lawyers, but, because Jones Day now trumpets that it promotes
female lawyers abroad at disproportionately lower rates, perhaps it should.


                                                   2
        Case 1:19-cv-00945-RDM Document 99-1 Filed 02/03/20 Page 4 of 6



Jones Day raises this argument for the first time in its Reply, and it is thus forfeited. On the

substance, there is no “industry standard” safe harbor to Title VII or the Equal Pay Act, and Jones

Day cites no authority for the disturbing proposition that it may freely discriminate so long as it

does so no more than other legal industry employers. This is simply not the law. Moreover, the

statistics Jones Day cites are incongruous. Jones Day compares its own promotion data from the

last five- and ten-year periods (including 2019 and 2020) to industry data during the period from

2011 to 2018. Dkt. 96 at 19. Because Jones Day appears to have corrected course in the last two

years by promoting more women than men, this is an apples-to-oranges comparison. But, of

paramount importance to the Rule 11 motion at hand, Plaintiffs could not possibly have made this

comparison in 2019 at the time of filing. Even by its own terms, this argument fails: Based on

Jones Day’s own Exhibit 9, the Firm underperformed the industry average for promoting women

in three of the last four years for which industry-wide data is available. Dkt. 96-11. During the

period from 2011 to 2018, Jones Day may have outperformed the industry average, but only by

approximately 2–3% points, a much more modest margin than Jones Day suggests. And, critically,

this back-of-envelope math hardly constitutes a statistical analysis definitively disproving the

existence of gender discrimination in promotions or pay at Jones Day.

        Fourth, Jones Day asserts that partnership promotion must be viewed in light of “the pool

of associates who started at the Firm ten years before the partnership decision was made.” Dkt. 96

at 19. Because only around 45% of its associates are women, Jones Day reasons “that in the most

relevant recent years, women are being promoted at higher rates than men.” Id. at 20. But watch

what Jones Day actually does: Although it suggests it is comparing “the pool of associates who

started at the Firm,” id. at 19, to the pool of associates ultimately promoted to partner, it is, in fact,

comparing its entire associate pool to the pool promoted to partner. Yet, plausibly, the very reason




                                                    3
        Case 1:19-cv-00945-RDM Document 99-1 Filed 02/03/20 Page 5 of 6



Jones Day has fewer female associates than male associates is that more female associates are

pushed out of the Firm and/or advised that they will not make partner along the way. Thus, Jones

Day’s reliance on gender disparities in the makeup of its overall associate pool to justify gender

disparities in promotions is no panacea. Moreover, this new statistical test that Jones Day invents

finds no support in the law. The Court should reject Jones Day’s invitation to erect a new civil

rights pleading bar cut from whole cloth and enforced through penalty of sanction.

       Plaintiffs’ characterizations of gender disparities in Jones Day’s partnership promotions

are accurate. While employed at Jones Day, Plaintiffs witnessed the overwhelming majority of

partnership promotions, regularly more than two-thirds, go to men. Dkt. 88 at 22. Plaintiffs can

thus reasonably infer that gender disparities in promotions support an inference of gender

disparities in pay, because, as Defendant’s counsel represented to this Court, pay and promotions

“[are] correlated. One is a proxy for the other.” Dkt. 79 at 19 (Dec. 16, 2019, Hr’g Tr. at 19:12–

13).

       Seeking sanctions is a “solemn endeavor.” Jordan v. U.S. Dep’t of Labor, 273 F. Supp. 3d

214, 246 (D.D.C. 2017). In the context of something as serious as a Rule 11 motion, the Court

must decline Jones Day’s invitation to embrace gamesmanship at the expense of candor.



Date: February 3, 2020                              Respectfully submitted,

                                                    /s/ Russell L. Kornblith
                                                    David W. Sanford (D.C. Bar No. 457933)
                                                    Russell L. Kornblith*
                                                    SANFORD HEISLER SHARP, LLP
                                                    1350 Avenue of the Americas, 31st Floor
                                                    New York, NY 10019
                                                    Telephone: (646) 402-5650
                                                    Facsimile: (646) 402-5651
                                                    dsanford@sanfordheisler.com
                                                    rkornblith@sanfordheisler.com



                                                4
Case 1:19-cv-00945-RDM Document 99-1 Filed 02/03/20 Page 6 of 6




                                   Deborah K. Marcuse (D.C. Bar No. 995380)
                                   SANFORD HEISLER SHARP, LLP
                                   111 S. Calvert Street, Ste. 1950
                                   Baltimore, MD 21202
                                   Telephone: (410) 834-7415
                                   Facsimile: (410) 834-7425
                                   dmarcuse@sanfordheisler.com

                                   Kate Mueting (D.C. Bar No. 988177)
                                   Paul Blankenstein (D.C. Bar No. 304931)
                                   SANFORD HEISLER SHARP, LLP
                                   700 Pennsylvania Avenue, SE, Ste. 300
                                   Washington, D.C. 20003
                                   Telephone: (202) 499-5206
                                   Facsimile: (202) 499-5199
                                   kmueting@sanfordheisler.com

                                   *admitted pro hac vice

                                   Attorneys for Plaintiffs, the Proposed Classes,
                                   and the Proposed Collective




                               5
